Name: Council Regulation (EEC) No 765/85 of 12 March 1985 on increasing the staff of the departments responsible for quality control of agricultural products in Greece
 Type: Regulation
 Subject Matter: Europe;  technology and technical regulations
 Date Published: nan

 27. 3 . 85 Official Journal of the European Communities No L 86/5 COUNCIL REGULATION (EEC) No 765/85 of 12 March 1985 on increasing the staff of the departments responsible for quality control of agricultural products in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the 1979 Act of Accession, and in particular paragraph 9 of Protocol 4 on cotton, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the common organizations of agricultural markets and the rules on cotton make the national authorities responsible for carrying out a large number of controls on the quality of produce marketed or offered for intervention ; Whereas experience has shown that in some fields the Greek authorities do not have enough staff to carry out such controls satisfactorily ; whereas this situation is not conducive to applying the Community rules correctly or to obtaining a better return on Greek products ; Whereas, in order to remedy this situation, the (Community should encourage an increase in the staff of the Greek departments responsible for quality control by bearing, for a limited period and on a degressive basis, part of the costs incurred in recruiting and training additional staff, Greek territory, withdrawn from the market or consigned outside Greek territory,  compliance with the minimum quality standards laid down for agricultural produce offered for inter ­ vention,  compliance with the Community veterinary Direc ­ tives,  compliance with the health and quality rules applying to production of milk and milk products in Greece,  the quality classification of cotton delivered for ginning. Article 2 1 . The Community financial contribution shall be confined to expenditure on remunerating and training : (a) 125 inspectors responsible for checking compli ­ ance with the common quality or marketing stan ­ dards, particularly in the case of fruit and vegeta ­ bles marketed on Greek territory or withdrawn from the market ; (b) 80 inspectors responsible for checking compliance with the quality standards for products offered for intervention ; (c) 100 inspectors responsible for checking the appli ­ cation of the Community veterinary Directives ; (d) 20 inspectors responsible for checking compliance with the health and quality rules applying to production of milk and milk products in Greece ; (e) 30 inspectors responsible for checking the quality classification of cotton delivered for ginning. Article 3 For the purposes of this Regulation the inspectors' remuneration means their salaries and the travel expenses necessary for the discharge of their duties. Article 4 1 . The inspectors' training must enable them to acquire sufficient knowledge for the performance of their duties. 2. The basic courses must comprise at least three months of theoretical and practical training. HAS ADOPTED THIS REGULATION : Article 1 For a five-year period beginning on 15 March 1985, the Community shall bear 80 % in the first year, 60 % in the second year, 50 % in the third year, 40 % in the fourth year and 20 % in the fifth year of the expenditure incurred by Greece in remunerating and training staff recruited as from that date in order to increase the work force of the departments responsible for checking :  compliance with the common quality or marketing standards for agricultural products marketed on (') OJ No C 172, 2. 7. 1984, p. 107. No L 86/6 Official Journal of the European Communities 27. 3 . 85 Article 5 The annual amount of expenditure borne by the Community shall be fixed by the Commission on the basis of information supplied by Greece. Article 6 Detailed rules for the application of this Regulation shall be adopted, where necessary, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (') or, as appropriate, in the corres ­ ponding Articles of the other Regulations on the common organization of agricultural markets. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 March 1985. For the Council The President F. M. PANDOLFI (') OJ No L 281 , 1 . 11 . 1975, p. 1 .